DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heubel et al. (US Pub. No. 2018/0143689 A1) shows an electronic device, comprising: a display panel (Figs. 5(a) and 5(b) and paras 63 – 69), wherein the display panel comprises: a display layer 508 (Fig. 5(a) and para. 63), a protective (insulated) layer 506 (Fig. 5(a) and para. 63); and a support layer 512 connected to the display layer (Fig. 5(a)) and, wherein the display layer is arranged between the protective layer and the support layer (Fig. 5(a) and para. 66), and wherein the support layer comprises a piezoelectric film layer (Figs. 5(a) and 5(b) and para. 66), wherein the piezoelectric film layer drives the display layer and the protective layer to vibrate (para. 30) in response to determining that the piezoelectric film layer is deformed (depressed, paras. 28 and 39).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites an electrostatic protective layer coupled to the support layer, wherein the support layer is arranged between the electrostatic protective layer and the display layer.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 4 and 6 – 11 are allowable at least by virtue of their dependence on claim 1.  
		Claim 12 is allowable as it recites similarly allowable subject matter as that of claim 1.
		Claims 13 – 15 and 17 – 20 are allowable at least by virtue of their dependence on claim 1.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627